362 N.W.2d 357 (1985)
Michael D. PITZEL, Relator,
v.
PACKAGED FURNITURE & CARPET, Department of Economic Security, Respondents.
No. C1-84-1926.
Court of Appeals of Minnesota.
February 12, 1985.
Michael D. Pitzel, relator, pro se.
Terence P. Durkin, St. Paul, for Packaged Furniture & Carpet.
Donald E. Notvik, St. Paul, for Dept. of Economic Sec.
Considered and decided by PARKER, P.J., and FOLEY and WOZNIAK, JJ., with oral argument waived.

SUMMARY OPINION
FOLEY, Judge.

FACTS
Relator Michael Pitzel was employed by respondent Packaged Furniture & Carpet Co. from March, 1982 to May 1, 1984 as a salesman. After being respondent's top salesman, Pitzel's behavior began to change in January of 1984. He became aggressive and offensive with customers and refused to honor unwritten store policy regarding the treatment of customers and the product sold. His personal behavior during and after store hours became erratic and disruptive. After giving several warnings, the employer discharged Pitzel on May 1, 1984.
The Commissioner of Economic Security determined that Pitzel was discharged for misconduct and was disqualified from the receipt of unemployment compensation benefits pursuant to Minn.Stat. § 268.09, subd. 1(2) (Supp.1983).

DECISION
In reviewing the record and findings of the Commissioner, we find that there is adequate evidence in the record to sustain the findings and they are affirmed. White v. Metropolitan Medical Center, 332 N.W.2d 25, 26 (Minn.1983). Pitzel's *358 conduct evinces a willful or wanton disregard of the employer's interest as defined in Tilseth v. Midwest Lumber Co., 295 Minn. 372, 204 N.W.2d 644 (1973).
The decision of the Commissioner of Economic Security is, therefore, affirmed.
Affirmed.